Title: To John Adams from Pseudonym: "Verax", 30 September 1798
From: Pseudonym: “Verax”
To: Adams, John



Honor’d & Respected Sire
Baltimore Sunday—30th: Septr: 1798.

That we have One Still day in Seven undisturb’d by Mobbs & Drums & French Irreligion & Fraternity. I as a humble Individual, Thank you in particular Sincerely For, & From Them & Their Infedelity Good Lord deliver Me, & mine for ever & ever Amen!!!—General Smith & Mr: Winchester, are our Candidates,. (No I beg Mr: Winchesters pardon. For He was press’d to come forward by allmost Every Independent Gentleman—French men & General Smith Family Excepted in Baltimore) For Congress—Electioneeing & nothing Else Going Forward, & altho’ The Election comes on to Morrow morning, its Issue is acknowledg’d at this moment to be very doubtfull, & let no Man hereafter Say That there is not a French=Faction in Our Country—Blood has already been drawn on this Business. & more I fear will Flow. As during Fourteen Years I have constantly Resided in Baltimore. I hardly ever Saw more Malevolence—The Summers of 94 & 95 Excepted—For your Perusal, I herewith forward you, Some of our most Recent Papers—On The close of the Election, I will again & probably for the last time, Forward you Some more—which will end the present Communications for the present from

Verax!The Electioneering Tickets White Ribbond &c. &c. The motto
—Winchester
The Friend of Goverment,
Adams, & Washington!
The General’s
Smith
& The Constitution!
